Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 1 of 27




                    EXHIBIT B
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 2 of 27




                 EXHIBIT B-1
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 3 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 4 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 5 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 6 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 7 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 8 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 9 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 10 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 11 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 12 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 13 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 14 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 15 of 27
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 16 of 27




                  EXHIBIT B-2
                                                                                                              Filed
     Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 17 of 27                  12/12/2019 8:50 AM
                                                                                                  Anne Lorentzen
                                                                                                     District Clerk
                                                                                            Nueces County, Texas


                                 CAUSE NO. 2019DCV-5501-A

MATHEW MAYO,                                    §      IN THE DISTRICT COURT OF
                                                §
        Plaintiff,                              §
                                                §
v.                                              §
                                                §      NUECES COUNTY, TEXAS
AMERICAN SECURITY                               §
INSURANCE COMPANY,                              §
                                                §
        Defendant.                              §      28th JUDICIAL DISTRICT

                             DEFENDANT’S ORIGINAL ANSWER

        Defendant American Security Insurance Company files this Original Answer and

Requests for Disclosure against Plaintiff Mathew Mayo as follows:

                                     I.     GENERAL DENIAL

        1.      Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiff and demands strict proof thereof by a

preponderance of the evidence.

                               II.        AFFIRMATIVE DEFENSES

        2.      Plaintiff’s claims are barred, in whole or in part, because paragraph 1.b of the

“General Exclusions” section of the policy excludes losses caused by earth movement, including

earth sinking, rising or shifting.

        3.      Plaintiff’s claims are barred, in whole or in part, because paragraph 1.c of the

“General Exclusions” section of the policy excludes losses caused by water damage, meaning (1)

flood, surface water, waves, tidal water, overflow of a body of water, or spray from any of these,

whether or not driven by wind; (2) water or water-borne material which backs up through sewers

or drains or which overflows from a sump, sump pump or related equipment; or (3) water or

water-borne material below the surface of the ground, including water which exerts pressure on

                                                -1-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 18 of 27



or seeps or leaks through a residential property, sidewalk, driveway, foundation, swimming pool

or other structure; caused by or resulting from human or animal forces or any act of nature.

        4.      Plaintiff’s claims are barred, in whole or in part, because paragraph 1.e in the

“General Exclusions” section of the policy excludes losses caused by neglect, meaning your

neglect to use all reasonable means to save and preserve property at and after the time of the loss.

        5.      Plaintiff’s claims are barred, in whole or in part, because paragraph 2.c of the

“General Exclusions” section of the policy excludes losses caused by inadequate or defective; (1)

planning, zoning, development, surveying, siting; (2) design, specifications, workmanship,

repair, construction, renovation, remodeling, grading, compaction; (3) material used in repair,

construction, renovation or remodeling; or (4) maintenance.

        6.      Plaintiff’s claims are barred, in whole or in part, because paragraph 3.a in the

“Perils Insured Against” section of the policy excludes losses caused by freezing, thawing,

pressure, or weight of water or ice, whether driven by wind or not, to a (1) fence, pavement,

patio or swimming pool; (2) footing, foundation, bulkhead, wall, or any other structure or device

that supports all or part of a building or other structure.

        7.      Plaintiff’s claims are barred, in whole or in part, because paragraph 3.f(1) in the

“Perils Insured Against” section of the policy excludes losses caused by wear and tear, marring,

or deterioration.

        8.      Plaintiff’s claims are barred, in whole or in part, because paragraph 3.f(3) in the

“Perils Insured Against” section of the policy excludes losses caused by smog, rust, or other

corrosion, fungi, mold, wet or dry rot.

        9.      Plaintiff’s claims are barred, in whole or in part, because paragraph 3.f(6) in the

“Perils Insured Against” section of the policy excludes losses caused by settling, shrinking,



                                                  -2-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 19 of 27



bulging or expansion, including resultant cracking, of pavements, patios, foundations, walls,

floors, roofs or ceilings.

        10.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing

to assert the claims presented in the Petition.

        11.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

        12.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

state a claim or cause of action for punitive damages.

        13.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

        14.     Plaintiff’s claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

        15.     Plaintiff’s claims are barred, in whole or in part, by the filed rate doctrine.

        16.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

        17.     Plaintiff’s claims are barred, in whole or in part, by the economic loss doctrine.

        18.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to

mitigate his damages.

        19.     Plaintiff’s claims are barred, in whole or in part, because any damages suffered by

Plaintiff were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

        20.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to



                                                  -3-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 20 of 27



state a claim upon which relief can be granted. Plaintiff has failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.

       21.     Plaintiff’s claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       22.     Plaintiff’s claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiff was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiff’s entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,

Defendant had a reasonable basis for denying Plaintiff’s claim.

       23.     Defendant avers that any award of punitive damages to Plaintiff in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.

       24.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       25.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.



                                                -4-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 21 of 27



Plaintiff is not entitled to an award of punitive damages absent strict compliance with Chapter 41

of the Texas Civil Practice and Remedies Code.

       26.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       27.     Any award of punitive damages in this case would violate the procedural and/or

substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth

Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       28.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.

       29.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiff

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       30.     Defendant avers that any award of punitive damages to Plaintiff in this case will



                                                -5-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 22 of 27



violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.

       31.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;

               c.      The Plaintiff’s burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof
                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       32.     Plaintiff has sustained no injury from the alleged conduct of Defendant.

       33.     Plaintiff’s claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

       34.     Plaintiff’s claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiff may have failed to act in good faith.


                                                  -6-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 23 of 27



       35.     There has been no reasonable showing by evidence in the record or proffered by

Plaintiff which would provide a reasonable basis for recovery of punitive damages as required by

Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not be

allowed to proceed and should be dismissed and in all respects subject to the limitations set forth

in Chapter 41 of the Texas Civil Practice & Remedies Code.

       36.     Plaintiff is not entitled to the recovery of attorney’s fees and has failed to provide

the statutory notices required to show entitlement to the same.

       37.     Plaintiff’s claims for attorney’s fees are barred in whole or in part because

Plaintiff made an unreasonably excessive demand upon Defendant.

       38.     Plaintiff’s claims for attorney’s fees are barred in whole or in part because

Plaintiff made an excessive demand upon Defendant in bad faith.

       39.     Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right they may have to seek appraisal of

the claims at issue.

       40.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to

provide the requisite statutory notice pursuant to Chapter 542A of the Texas Insurance Code.

       41.     Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

       42.     Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service

of this request, the information or material described in Rule 194.2(a)–(i).




                                                -7-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 24 of 27



                                       Respectfully submitted,

                                       MCDOWELL HETHERINGTON LLP

                                       By: /s/ Bradley J. Aiken
                                           Bradley J. Aiken
                                           State Bar No. 24059361
                                           Brian A. Srubar
                                           State Bar No. 24098460
                                       1001 Fannin Street, Suite 2700
                                       Houston, Texas 77002
                                       Telephone: 713-337-5580
                                       Facsimile: 713-337-8850
                                       brad.aiken@mhllp.com
                                       brian.srubar@mhllp.com

                                       Attorneys for Defendant
                                       American Security Insurance Company



                             CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing has been served on
December 12, 2019, on the following counsel of record by eServe:

Thomas M. Furlow
Thomas Hernandez
FURLOW LAW FIRM, PLLC
1032 Central Parkway South
San Antonio, Texas 78232
tfurlow@furlowlawfirm.com

Attorneys for Plaintiff

                                      /s/ Brian A. Srubar
                                       Brian A. Srubar




                                         -8-
Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 25 of 27




                  EXHIBIT B-3
                                                                                                                Filed
      Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 26 of 27                    12/6/2019 8:39 AM
                                                                                                    Anne Lorentzen
                                                                                                       District Clerk
                                                                                              Nueces County, Texas


                                 CAUSE NO. 2019DCV-5501-A

 MATTHEW MAYO,                                   §       IN THE DISTRICT COURT OF
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §       28th JUDICIAL DISTRICT COURT
 ASSURANT and AMERICAN                           §
 SECURITY INSURANCE                              §
 COMPANY,                                        §
                                                 §       NUECES COUNTY, TEXAS
         Defendants.                             §

              PLAINTIFF’S NOTICE OF NONSUIT WITHOUT PREJUDICE

        Pursuant to Texas Rule of Civil Procedure 162, Plaintiff Matthew Mayo files this Notice

of Nonsuit Without Prejudice for all claims he may have against Defendant Assurant, Inc. (named

as “Assurant” in Plaintiff’s petition). Plaintiff chooses not to pursue his claims against Defendant

Assurant.

        Accordingly, Plaintiff files this Notice of Nonsuit Without Prejudice of all claims against

Defendant Assurant, Inc.

                                              Respectfully submitted,

                                              FURLOW LAW FIRM, PLLC
                                              1032 Central Parkway South
                                              San Antonio, Texas 78232
                                              Telephone: (210) 910.4501
                                              Telecopier: (210) 910.4513

                                              By: /s/ Thomas Hernandez
                                                      Thomas M. Furlow
                                                      State Bar No. 00784093
                                                      Thomas Hernandez
                                                      State Bar No. 09516400
                                                      Email: tfurlow@furlowlawfirm.com
                                                      ATTORNEY FOR PLAINTIFF




                                                -1-
    Case 2:19-cv-00378 Document 1-2 Filed on 12/12/19 in TXSD Page 27 of 27



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on December
5, 2019, on the following counsel of record by eServe:

 Bradley J. Aiken
 Brian A. Srubar
 McDowell Hetherington LLP
 1001 Fannin Street, Suite 2700
 Houston, Texas 77002
 brad.aiken@mhllp.com
 brian.srubar@mhllp.com

 Attorneys for Defendants

                                            /s/ Thomas Hernandez
                                            Thomas Hernandez




                                               -2-
